Hill, J.
1. Chambers and others filed a petition in the court of ordinary to remove Wells as administrator and revoke his letters of administration. The court of ordinary dismissed the petition and Chambers appealed the case to the superior court. The judge of the superior court did not err in refusing to dismiss the appeal on the ground that certiorari from the decision of the court of ordinary was the only remedy. Civil Code (1910), § 4999; Wash v. Wash, 145 Ga. 405 (1) (89 S. E. 364); Pierce v. Felts, 146 Ga. 809 (92 S. E. 541).
2. After a careful consideration of the record in this case, this court is of the opinion that there was evidence to sustain the verdict in favor of the petitioners; that there was no error in the ad*430mission of the evidence objected to; and that the charge of the court was full and clear and was not erroneous for any reason assigned. The court did not err in refusing to grant a new trial. Judgment affirmed.

Jenkins, P. J., and Stephens, J., concur.